Citation Nr: 0213341	
Decision Date: 10/01/02    Archive Date: 10/10/02

DOCKET NO.  00-18 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD) from February 25, 
2000, through January 8, 2002, and an initial evaluation in 
excess of 50 percent for PTSD from January 9, 2002.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran had active military service from June 1964 to 
April 1967 and from September 1968 to August 1971.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal of a July 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.

In July 2001, the Board remanded the claim for further 
development, including an examination.  While the case was in 
remand status, the RO increased the evaluation for the 
veteran's PTSD to 50 percent, effective January 9, 2002.


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of this appeal have been obtained.

2.  For the period from February 25, 2000, through January 8, 
2002, and the period since then, the veteran's PTSD has been 
productive of occupational and social impairment with reduced 
reliability and productivity due to symptoms such as 
flattened affect, impairment of short-term memory, 
disturbances of motivation and mood; the veteran has 
maintained full-time employment in a stressful position 
throughout this period; the PTSD has not resulted in 
deficiencies in most areas.  


CONCLUSIONS OF LAW

1.  From February 25, 2000, through January 8, 2002, the 
requirements for an initial rating of 50 have been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (2001).

2.  At no time during the initial evaluation period have the 
requirements for an initial rating in excess of 50 percent 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of the 
appellant's appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  In addition, regulations implementing the 
VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001)), were published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The Board 
will assume for the purposes of this decision that the 
liberalizing provisions of the VCAA and the implementing 
regulations are applicable to the issue on appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the veteran has been informed of the 
requirements for establishing entitlement to a higher initial 
rating for his service-connected PTSD.  In addition, the RO 
sent a letter to the veteran in September 2001 informing him 
of VA's obligations under the VCAA, the evidence and 
information necessary to substantiate his claim, the 
information and evidence that he should submit, and the 
assistance that VA would provide in obtaining pertinent 
evidence and information.  

The RO has afforded the veteran appropriate VA examinations 
and requested the veteran to provide the information and 
authorization necessary to obtain pertinent treatment 
records.  The veteran's treating psychologist has provided 
statements in support of the veteran's claim; however, the 
veteran has declined to authorize his treating psychologist 
to provide the RO with a copy of the pertinent treatment 
records because the veteran considers the information 
contained in those records to be private and not necessary to 
support his claim.  The veteran has also provided leave 
records.  Neither the veteran nor his representative has 
identified any outstanding evidence or information that could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information, with 
the exception of the treatment records that the veteran is 
unwilling to have considered in connection with his claim. 

In sum, the facts relevant to this claim has been properly 
developed and there is no further action which should be 
undertaken to comply with the provisions of the VCAA or the 
implementing regulations.  Accordingly, the Board will 
address the merits of the veteran's claim.

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2001) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  

The veteran served in Vietnam from April 1966 to April 1967; 
and was awarded, among other decorations, the Bronze Star 
Medal with "V" device, Purple Heart Medal, Combat Medical 
Badge and Vietnam Service Medal with two Bronze service 
stars.  

The Board notes that the veteran received the Purple Heart 
Medal for sustaining white phosphorus burns to his right arm 
and left forearm in August 1966.  Besides the incident 
causing the veteran's injuries, the veteran has submitted 
numerous unit records indicating that he and his unit 
participated in numerous combat actions.  

A psychological evaluation dated in April 2000 from the 
veteran's treating psychologist is of record.  The 
psychologist noted that the veteran has been experiencing 
significant emotional, social, and occupational conflicts 
from his Vietnam experiences which have surfaced due to his 
work as a veteran's representative.  The psychologist 
administered the following tests to the veteran: Minnesota 
Multiphase Personality Inventory (MMPI-2), Mississippi Scale 
for Combat-Related PTSD, Mississippi Scale for Combat-Related 
Stress, Beck Anxiety Inventory (BAI), Impact of Events Scale 
(IES), and Incomplete Sentence Blank.  The veteran also 
underwent clinical interviews.  

The psychologist has treated the veteran in biweekly sessions 
since August 1994.  He reported that the veteran's re-
experiencing of his Vietnam experiences caused him to abuse 
alcohol and be verbally abusive, especially to his ex-spouse.  
He divorced in 1995.  The veteran has stopped drinking 
alcohol.  His work as a veteran's representative exacerbates 
his condition.  The examiner noted that the veteran was 
performing at a "meets expectations level occupationally" 
but he is still continuing to experience difficulties and 
conflicts within his personal life.  He stated that the 
veteran has made significant and positive changes regarding 
his close relationships to his family, children and 
grandchildren.  The examiner noted that the veteran's voice 
and speech were good, his mood tended to be characterized by 
a seriousness and more flat affect.  There were no 
indications of over agitation and there was no delusional 
behavior at the present.  The veteran was congenial 
throughout the clinical interviews but there was also a 
marked underlying guardedness, apprehension and over vigilant 
alertness whenever he perceives any degree of emotional 
intimacy or closeness.  

The diagnosis was PTSD, chronic, severe.  A Global Assessment 
of Functioning Scale (GAF) of 51-60 was given noting 
considerable impairment in family, employment, and social 
relationships.

A VA examination was conducted in April 2000.  The examiner 
reviewed the claims file including the documents relating to 
the veteran's service in Vietnam.  The veteran reported that 
after separation from service he was a wanderer and traveled 
extensively.  At that time he was not as preoccupied as he 
was later to become.  He graduated from college in 1977 and 
subsequently completed all his requirements for a graduate 
degree except for his thesis.  

Examination noted the veteran was neatly dressed.  There was 
no evidence of psychomotor agitation or retardation.  There 
was no pressuring or blocking of speech.  His thoughts were 
cogent, coherent, with a tendency to be slightly depressive 
but not overly so in response to questioning.  The veteran 
was alert and oriented times 4.  There was no evidence of 
auditory or visual hallucinations, nor did he appear 
delusional or explicitly paranoid.  The veteran appeared to 
have been slightly depressed and likely used 
intellectualization and rationalization in an attempt to deal 
with inner emotional conflict.  The veteran's intelligence 
was estimated to be above average.  His ability to reason, 
abstractly and pragmatically, was intact.  The veteran 
demonstrated an adequate general fund of information and 
awareness of the world around him.  He had insight into his 
condition and appeared to have intact judgment.  The veteran 
noted that he sleeps approximately 7 hours per night but 
sometimes has difficulty returning to sleep upon awakening.  
He continued to have some Vietnam-related dreams but he 
reported that they were not as fearsome as in the past.  His 
appetite was undisturbed.  The veteran complained of 
concentration problems as well as short-term memory defects.  
Concentration was a problem unless he was isolated and in a 
quiet area.  Long term memory appeared to be intact.  The 
veteran acknowledged increased irritability and lowered 
frustration tolerance.  He also noted depression as well as a 
feelings of worthlessness.  He denied suicidal ideation.  The 
veteran's work as a veteran's representative was a constant 
reminder of his Vietnam experiences.  

The veteran typically avoided crowds for many years after 
separation from service but this aspect had improved; 
however, there was still a lack of comfort in this area.  The 
veteran denied actual flashbacks but he felt that he was in 
Vietnam all the time due to his work.  The diagnosis was 
PTSD, chronic, delayed onset, and alcohol abuse in total 
remission.  The GAF was 60.  

The veteran's treating psychologist submitted a letter dated 
in September 2001. The examiner stated that the veteran's 
ability to sleep, his appetite and his relationship with 
work, coping with stress and internalized conflicts, although 
incrementally progressing in a positive direction, continued 
to remain significant problems.  The veteran had experienced 
significant changes at work and the attacks on the World 
Trade Center and Pentagon on September 11, 2001, had 
exacerbated his symptoms.  The examiner stated that the 
veteran would need continuing treatment for some time into 
the future.  The diagnosis was PTSD, delayed onset.  The GAF 
was 56.  

Another letter from the veteran's treating psychologist was 
submitted in January 2002.  He noted that the veteran's 
position as a veteran's representative continued to 
exacerbate his condition.  He recommended that the veteran be 
placed in a position in which he does not have contact with 
the public or that he quit his job dealing with the public.  
He also noted that it appeared that the veteran may be moving 
towards an emotional position in which he would be unable to 
adjust, adapt and recover from the ongoing demands and 
stresses within his work environment because of his emotional 
instability.  The veteran has been referred for medication 
for his PTSD.  The diagnosis was PTSD, severe.  The 
psychosocial stressors were job stressors.  The GAF was 52.  

A VA examination was conducted in January 2002.  The examiner 
noted the veteran's psychiatric history.  The veteran 
reported a restricted life with a 40-hour a week job which 
had become increasingly difficult to perform because of 
conflicts with his supervisors and some clients.  He avoided 
crowds.  The veteran denied flashbacks but recalled dreams 
which wake him up three times a night.  He stated that he 
sleeps 6 to 7 hours a night.  He acknowledged depression, a 
sense of worthlessness, and fleeting suicidal ideation.  He 
had never made a suicide attempt.  No homicidal ideation or 
attempts were reported.  

Examination noted that there was no evidence of psychomotor 
agitation.  There was no pressure or blocking of speech.  His 
thoughts were linear, logical and goal directed.  His speech 
was relevant and coherent, with a tendency to slightly 
digress in response to questioning.  The veteran denied 
delusions or illusions.  The veteran's mood was subjectively 
described as depressed.  The veteran denied suicidal or 
homicidal ideations.  Intelligence was above average by 
clinical assessment.  Abstract thought and judgment were 
intact; and insight was present.  

The examiner noted that the veteran was undergoing 
psychological therapy to assist in making satisfactory 
adjustments to sustain and maintain intimate relationships 
with friends and family.  The examiner also noted that the 
veteran had made slow but positive progress over the years, 
according to the veteran's private psychologist.  The 
diagnosis was PTSD, chronic delayed onset. The GAF was 52.  
The examiner agreed with the GAF assessment given by the 
private psychologist that same month which, according to the 
examiner, placed the veteran's symptom severity and level of 
functioning in the moderate range.  

The veteran has submitted numerous documents showing the 
extensive combat he and his unit participated in during his 
tour of Vietnam.  He has also noted that being a veteran's 
representative exposes him to constant information pertaining 
to the Vietnam Conflict and other combat-related incidents.  
This constant reminder, according to the veteran, greatly 
exacerbates his PTSD.  He notes that he must use a great deal 
of sick leave to obtain treatment for his PTSD.  He has 
submitted a copy of his leave records for the years 2000 and 
2001.  

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2001).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(2001), which require the evaluation of the complete medical 
history of the veteran's condition.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).  Fenderson also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson at 126-28.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2001).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(2001).

A 30 percent rating is warranted for PTSD where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating is warranted for PTSD where there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted for PTSD 
where there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent rating is 
warranted for PTSD where there is total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).

GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness." [citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th Ed.) (DSM-IV, p.32.] GAF scores ranging 
between 61 to 70 reflect some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).  

The Board finds that throughout the initial evaluation 
period, the veteran's PTSD has most nearly approximated the 
criteria for a 50 percent evaluation.  He has the following 
symptomatology required for the 50 percent rating: flattened 
affect, impairment of short-term memory, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships.  During 
this period, his private psychologist noted that the veteran 
met the expectations level for his occupational functioning.  
In addition, the GAF scores recorded by the veteran's private 
psychologist (51-60), 50 and 52) were indicative of moderate 
or slightly more than moderate impairment.  The GAF scores 
recorded on the VA examinations (60 and 52) were also 
indicative of moderate impairment.  

Most of the symptoms described in the criteria for a higher 
rating of 70 percent are absent throughout the initial 
evaluation period.  The evidence demonstrates that the 
veteran is able to maintain full-time employment in a 
stressful environment without excessive use of leave and 
maintains effective relationships with his family.  The 
veteran's PTSD has not resulted in deficiencies in most 
areas.  In sum, the preponderance of the evidence establishes 
that the disability has not more nearly approximated the 
criteria for a 70 percent evaluation at any time during the 
initial evaluation period. 




Extra-schedular Consideration

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration. The record 
reflects that the veteran has not required hospitalization 
for the service-connected disability.  In addition, the 
manifestations of the disability are those contemplated by 
the schedular criteria.  In sum there is no indication in the 
record that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
assigned evaluation.  Therefore, the Board has concluded that 
referral of the case for extra- schedular consideration is 
not warranted.


ORDER

Entitlement to an initial disability evaluation of 50 percent 
from February 25, 2000, through January 8, 2002, for PTSD is 
granted, subject to the criteria applicable to the payment of 
monetary benefits.

Entitlement to an initial disability evaluation in excess of 
50 percent for PTSD is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

